Case 2:20-cv-04510-JFW-JEM Document 17 Filed 12/14/20 Page 1 of 1 Page ID #:107




   1 SO. CAL. EQUAL ACCESS GROUP
     Jason Yoon (SBN 306137)
   2 Jason J. Kim (SBN 190246)
     101 S. Western Ave., Second Floor
   3 Los Angeles, CA 90004
     Telephone: (213) 252-8008
   4 Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
   5 Attorneys for Plaintiff, MAL KIM
   6
   7                       UNITED STATES DISTRICT COURT

   8                      CENTRAL DISTRICT OF CALIFORNIA

   9
  10 MAL KIM,                                     Case No.: 2:20-cv-04510 JFW (JEMx)
                                                  Hon. John F. Walter
  11               Plaintiff,
  12                                              NOTICE OF SETTLEMENT OF
             vs.                                  ENTIRE CASE
  13
     DEVICI DEVELOPMENT, INC.
  14 D/B/A ARCO; and DOES 1 through 10,
  15
                   Defendants.
  16
  17
  18         Notice is hereby given that Plaintiff Mal Kim ("Plaintiff") and Defendant have
  19 settled the above-captioned matter as to the entire case. Parties requests that the
  20 Court grant thirty (30) days from the date of this filing for Plaintiff to file
  21 dispositional documents in order to afford Parties time to complete settlement.
  22
       DATED: December 14, 2020                   SO. CAL EQUAL ACCESS GROUP
  23
  24
                                                        /s/ Jason J. Kim
  25                                              JASON J. KIM
                                                  Attorney for Plaintiff
  26
  27
  28

                                                         NOTICE OF SETTLEMENT OF ENTIRE CASE
